       Case 20-10678-amc        Doc 83Filed 04/06/21 Entered 04/06/21 11:42:34           Desc Main
                                      Document Page 1 of 1
                               UNITED STATES BANKRUTPCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       HAROLD EVANS



                             Debtor               Bankruptcy No. 20-10678-AMC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




                                      _________________________________
    Dated: April 6, 2021                          Honorable Ashely M. Chan
                                                   Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
BRAD J. SADEK ESQ
SADEK LAW OFFICE
1315 WALNUT STREET #502
PHILADELPHIA, PA 19107-


Debtor:
HAROLD EVANS

1152 SOUTH 10TH STREET

PHILADELPHIA, PA 19147-
